     6:20-cv-00208-RAW-KEW Document 10 Filed in ED/OK on 01/25/21 Page 1 of 3



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

ROBERT FARRILL,                                 )
                                                )
                       Petitioner,              )
                                                )
v.                                              )   Case No. CIV 20-208-RAW-KEW
                                                )
SCOTT CROW, DOC Director,                       )
                                                )
                       Respondent.              )

                                     OPINION AND ORDER
         This action is before the Court on Respondent’s motion to dismiss Petitioner’s petition

for a writ of habeas corpus as barred by the statute of limitations (Dkt. 6). Petitioner is a pro
se prisoner in the custody of the Oklahoma Department of Corrections who is incarcerated

at Lawton Correctional Facility in Lawton, Oklahoma. He is attacking his convictions and
sentences in Okmulgee County District Court Case No. CF-2013-415 for Distribution of

Child Pornography (Counts 1-3), Aggravated Possession of Child Pornography (Counts 4-5),
Violation of Oklahoma Statute Via Computer (Count 6), and Manufacture of Child

Pornography (Counts 7-13). Respondent alleges the petition was filed beyond the one-year

statute of limitations imposed by the Antiterrorism and Effective Death Penalty Act of 1996,

codified at 28 U.S.C. § 2244(d) (AEDPA).
         The record shows that on May 22, 2014, Petitioner entered a plea of guilty to all

counts (Dkt. 7-1), and his Judgment and Sentence was entered (Dkt. 7-2). Because he did
not seek to timely withdraw his plea or seek a direct appeal to the Oklahoma Court of
Criminal Appeals, the conviction became final on June 2, 2014, ten days after entry of the

Judgment and Sentence.1 See Rule 4.2, Rules of the Court of Criminal Appeals, Okla. Stat.

         1
         The tenth day following sentencing fell on Sunday, June 1, 2014, therefore, Petitioner’s
conviction was not considered “final” for purposes of § 2244(d)(1)(A) until the following Monday,
June 2, 2014. See Pearson v. Ward, 184 F. App’x 760, 761, 2006 WL 1660029, at *1, n.1 (10th Cir.
  6:20-cv-00208-RAW-KEW Document 10 Filed in ED/OK on 01/25/21 Page 2 of 3



tit. 22, Ch.18, App.; Okla. Stat. tit. 22, § 1051. Pursuant to 28 U.S.C. § 2244(d)(1),
Petitioner’s statutory year began to run on June 3, 2014, and it expired on June 3, 2015. See

Harris v. Dinwiddie, 642 F.3d 902, 907 n.6 (10th Cir. 2011) (the year begins to run the day
after the judgment and sentence becomes final). This habeas petition was filed on June 26,

2020 (Dkt. 1), more than five years after the statutory deadline.
         On May 21, 2019, Petitioner filed a motion for a 60-month judicial review in the
Okmulgee County District Court (Dkt. 7-4). The motion was denied on July 16, 2019 (Dkt.
7-5). Because Petitioner’s request for judicial review was initiated after expiration of the

limitation period, there is no statutory tolling. See May v. Workman, 339 F.3d 1236, 1237
(10th Cir. 2003) (noting that AEDPA’s one-year period “is tolled or suspended during the

pendency of a state application for post-conviction relief properly filed during the limitations

period” (emphasis added) (citing 28 U.S.C. § 2244(d)(2)).
         Petitioner carries the burden of establishing equitable tolling. Yang v. Archuleta, 525

F.3d 925, 929 (10th Cir. 2008). Generally, equitable tolling requires a litigant to establish

two elements: “(1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way.” Lawrence v. Florida, 549 U.S. 327, 336

(2007) (citation omitted). Because Petitioner has failed to allege or argue equitable tolling,
the Court will not consider it.
         Petitioner’s one-page response to Respondent’s motion to dismiss simply states that

his objections are explained in the attachments to his complaint (Dkt. 8). The three
referenced attachments state that he received ineffective assistance of counsel, and the
Okmulgee County District Attorney made promises that denied Petitioner of his right to due

process (Dkt. 1 at 16). In addition, he asserts he was misled about his life sentences. Id. at


2006).

                                                2
  6:20-cv-00208-RAW-KEW Document 10 Filed in ED/OK on 01/25/21 Page 3 of 3



17-18. He also has filed a copy of a petition for a writ of habeas corpus for the Oklahoma
Court of Criminal Appeals dated June 9, 2020. Id. at 19-23. There is no indication,

however, that the petition was filed. Even if Petitioner had filed a state habeas petition, the
Court finds it would not change the fact that his federal habeas petition is untimely.

       The Court further finds Petitioner has not shown “at least, that jurists of reason would
find it debatable whether the petition states a valid claim of the denial of a constitutional right
and that jurists of reason would find it debatable whether [this] court was correct in its
procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). See also 28 U.S.C. §

2253(c). Therefore, Petitioner is denied a certificate of appealability. See Rule 11(a) of the
Rules Governing Section 2254 Cases.

       ACCORDINGLY, Respondent’s motion to dismiss time-barred petition (Dkt. 6) is

GRANTED, and Petitioner is DENIED a certificate of appealability.

       IT IS SO ORDERED this 25th day of January 2021.




                                                3
